DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1*** is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kumar et al (US 2005/028677).
Regarding claim 1, Kumar discloses a video encoding method comprising: 
determining a first cost metric corresponding to motion estimation at a video decoder, the first cost metric consisting of only coding distortion for motion estimation at the video decoder (instead of computing a simple RD cost. Some embodiments compute [at 2330] a cost not only factors the RD cost but also factors the complexity of decoding the given mode for which the encoding solution was generated. This cost can be expressed as: Complex RD +RdCost+alpha.(cf)); where alpha is the importance factor associated with the decoding complexity, and cf is a complexity factor that quantifies the amount of decoding that is performed on the data [0125-0126]); 
determining a second cost metric corresponding to motion estimation at a video encoder, the second cost metric comprising costs of coding distortion and motion vector bits for motion estimation at the video encoder (encoder determines cost metric using formula: the RD cost of an encoding solution as: RdCost=Distribution Cost =(λ x NB); where λ is the weighting factor, and NB is number of bits [0119-0124]); 
selecting a coding mode from motion estimation at the video decoder and motion estimation at the video encoder based on a comparison of the first and second cost metrics (the process computes [at 1930] the RD cost for the selected top-N results, selects [at 1940] the encoding solution with the lowest RD cost [0122]; the process selects the motion-estimation solution that resulted in the lowest cost calculated at 1930, and  then ends. By initially ranking the motion estimation operation by an initial metric score and only quantifying a cost metric to those encoding solution with the lowest initial metric score, the process 1900 ensures that it finds an acceptable result in the fast possible way [0127]); and 
identifying the selected coding mode for use in video decode (the process selects the motion-estimation solution that resulted in the lowest cost calculated at 1930 the process selects the motion-estimation solution that resulted in the lowest cost calculated at 1930 [0127]).

Regarding claim 8, Kumar discloses a video encoder (Fig. 20; 0129) comprising: 
a memory (memory 2015); and 
one or more processors (processor 2010) in communication with the memory (memory 2015), the one or more processors to:
 determine a first cost metric corresponding to motion estimation at a video decoder, the first cost metric consisting of only coding distortion for motion estimation at the video decoder (instead of computing a simple RD cost. Some embodiments compute [at 2330] a cost not only factors the RD cost but also factors the complexity of decoding the given mode for which the encoding solution was generated. This cost can be expressed as: Complex RD +RdCost+alpha.(cf)); where alpha is the importance factor associated with the decoding complexity, and cf is a complexity factor that quantifies the amount of decoding that is performed on the data [0125-0126]);
 determine a second cost metric corresponding to motion estimation at a video encoder, the second cost metric comprising costs of coding distortion and motion vector bits for motion estimation at the video encoder (encoder determines cost metric using formula: the RD cost of an encoding solution as: RdCost=Distribution Cost =(λ x NB); where λ is the weighting factor, and NB is number of bits [0119-0124]); 
select a coding mode from motion estimation at the video decoder and motion estimation at the video encoder based on a comparison of the first and second cost metrics (the process computes [at 1930] the RD cost for the selected top-N results, selects [at 1940] the encoding solution with the lowest RD cost [0122]; the process selects the motion-estimation solution that resulted in the lowest cost calculated at 1930, and  then ends. By initially ranking the motion estimation operation by an initial metric score and only quantifying a cost metric to those encoding solution with the lowest initial metric score, the process 1900 ensures that it finds an acceptable result in the fast possible way [0127]); and
 identify the selected coding mode for use in video decode (the process selects the motion-estimation solution that resulted in the lowest cost calculated at 1930 the process selects the motion-estimation solution that resulted in the lowest cost calculated at 1930 [0127]).

Regarding claim 15, Kumar discloses at least one non-transitory computer-readable medium comprising instructions stored thereon, which if executed by one or more processors (0131), cause the one or more processors perform video encoding by: 
determining a first cost metric corresponding to motion estimation at a video decoder, the first cost metric consisting of only coding distortion for motion estimation at the video decoder (instead of computing a simple RD cost. Some embodiments compute [at 2330] a cost not only factors the RD cost but also factors the complexity of decoding the given mode for which the encoding solution was generated. This cost can be expressed as: Complex RD +RdCost+alpha.(cf)); where alpha is the importance factor associated with the decoding complexity, and cf is a complexity factor that quantifies the amount of decoding that is performed on the data [0125-0126]); 
determining a second cost metric corresponding to motion estimation at a video encoder, the second cost metric comprising costs of coding distortion and motion vector bits for motion estimation at the video encoder (encoder determines cost metric using formula: the RD cost of an encoding solution as: RdCost=Distribution Cost =(λ x NB); where λ is the weighting factor, and NB is number of bits [0119-0124]); 
selecting a coding mode from motion estimation at the video decoder and motion estimation at the video encoder based on a comparison of the first and second cost metrics (the process computes [at 1930] the RD cost for the selected top-N results, selects [at 1940] the encoding solution with the lowest RD cost [0122]; the process selects the motion-estimation solution that resulted in the lowest cost calculated at 1930, and  then ends. By initially ranking the motion estimation operation by an initial metric score and only quantifying a cost metric to those encoding solution with the lowest initial metric score, the process 1900 ensures that it finds an acceptable result in the fast possible way [0127]); and 
identifying the selected coding mode for use in video decode (the process selects the motion-estimation solution that resulted in the lowest cost calculated at 1930 the process selects the motion-estimation solution that resulted in the lowest cost calculated at 1930 [0127]).

Regarding claims 2, 9 and 16, Kumar discloses wherein determining the first cost metric comprises performing decoder side motion estimation and selecting a first motion vector for a first coding mode corresponding to the first cost metric (some embodiments compute [at 2330] a cost that not only factors the RD cost but also factors the complexity of decoding the given mode for which the encoding solution was generated… [0125]).

Regarding claims 3,10  and 17, Kumar discloses wherein determining the second cost metric comprises performing encoder side motion estimation and selecting a second motion vector for a second coding mode corresponding to the second cost metric encoder (encoder determines cost metric using formula: the RD cost of an encoding solution as: RdCost=Distribution Cost =(λ x NB); where λ is the weighting factor, and NB is number of bits [0119-0124]).
Allowable Subject Matter
Claims 4-7, 11-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (US 9,060,175) discloses system and method for motion estimation and mode decision for low-complexity H.264 decoder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA . TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        November 4, 2022